internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp-plr-118116-99 date march date this letter responds to your request dated date for a supplement to our prior letter_ruling dated date the prior letter_ruling issued to the above referenced taxpayer the legend abbreviations factual summary and representations appearing in the prior letter_ruling are incorporated by reference into this letter on date distributing and controlled completed the proposed demutalization and holding_company formation described in the prior ruling letter in addition to the information and representations provided in the prior letter_ruling the following representations have been submitted v w x y z prior to the demutualization fcorp did not have any classes of equity interests outstanding other than membership interests the fair_market_value of the fcorp common_stock deemed to be issued by fcorp was approximately equal to the fair_market_value of the fcorp membership interests surrendered in exchange therefor fcorp has continued and will continue to conduct its life_insurance business operations following the demutalization following the demutualization fcorp was treated under country x law as the same corporation that existed as a mutual company fcorp issued only common_stock in connection with the demutualization plr-118116-99 and holding formation transaction and has no other classes of stock outstanding the above additional representations have no effect on the rulings contained in the prior letter_ruling and those rulings retain full force and effect in addition the following ruling is added to the prior letter_ruling no gain_or_loss will be recognized upon the deemed exchange by the exchanging policyholders of their membership interests in fcorp for fcorp common_stock sec_1036 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process except as specifically provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter and the prior letter_ruling must be attached to any income_tax return to which it is relevant sincerely philip j levine assistant chief_counsel by lewis k brickates assistant to the branch chief branch
